Title: To Thomas Jefferson from Petit, 3 August 1790
From: Petit, Adrien
To: Jefferson, Thomas



paris Ce 3 Aaout 1790

Monsieur je prans laliberte de vous Ecrire pour vous dire que mes parans Sesont oposé pour que jail vous rejoindre. Outre Cela Cest que les gages que vous me proposé Sont trop mediocre pour alle Siloiens. Je fais, tout henballe, tout pour le mieux. Je crois que vous de vé recevoir le tout Bien condisionné. Vous dite Si il iaduvin dele faire maittre henboutele. Voila omoiens troiy ans quil ne vous est poiens venu duvin henpieces. Il sitrouve 600 Boutele devin tont que Konyacque que grave et pagnerais et frontignon et autre vin des pagne. Il ia dons toutes les Caisses des Carte de tout les noms des vin. Monsieur jai pris laliberte de garde un lit de plume qui est mavais. Si il avait de Ete duduvais Comme les deux autre je vous lorais henvoie pour mesouvenir devous. Cest pour quoies que jepris laliberte dele garde. Cependant si vous le trouve movais je vous ontreindre Conte si vous le juge apropos. Il imanque Bien des petite choses. Il se trouve voute petite Cuiliere a caffait de perdu. Du tons que ses de maisaile etoit a lhotele jeme on a perduune et les autre Cetoit Salais qui les maitoit dons lentichambre pondont que jenetoit pas la et les personne qui venais les prenais. Comme les serviete mamesele mon a Bocoup perdu el onvoiais des paquet de Cotés et dautre et on ne ronvoais poient les cerviete. Ain si monsieur tout Ce quil iadesur je ne garde rien autre choses que le lit de plume. Les pagnole ma de mande delui lesse un matela et une Couvertur et un mauvaises paire de drap. Je lui elesse. Comme letout est tres movais jepansé que vous le troverais Bien. Il onreste hen caure 3 ala maison pour Couche henri et le coche qui est portie. Monsieur Shorte a change la croix et a mis henriy henplacer a tondu que la croix etoit volleur. Il mont prie bien des choses. Pour moies je Conte mon retourne dons mon paiié. Comme jai un paux de Bien je conte alle le faire valoir.
Monsieur Shorte madit que vous avie ete uncomode ce qui mafait Bocoup de painne, ainsi qua tout le monde qui restoit. A, nous oubliront jamais la perte que nous avons fait quande lon nous a dit avous ne revenie plus. Nous nou sommis tous a nous regarde et nous maittre a pleure dela paine que Sa nous faisait daprandre que nous perdion le Roiy des maittre et que jamais nous trouveron vottre pariele. Cest Ce qui me fait dessider a mon retourne dons mon paiié.
Ainsi monsieur je finie hen vous faisant mon dernie adieux et prie le tout puisant pour la conservassion de vos jour. Je sui a  vecque tout le plus grant respect Monsieur, vottres humble et tres obeissant serviteur

Petit

Jesoite bien le Bonjour a jemme ain si qua salais. Si josais je vous prirais dassure de mes respais a monsieur et madame adame.

